Citation Nr: 1705488	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Entitlement to an evaluation in excess of 0 percent for bilateral pes planus from February 2010 to December 1, 2014; in excess of 10 percent from December 2, 2014 to October 11, 2015; and in excess of 30 percent from October 12, 2015 .  

2. Entitlement to service connection for a lower back condition, to include secondary service connection due to service-connected pes planus. 
 
3. Entitlement to an initial rating in excess of 0 percent for service-connected eye disability prior to March 24, 2015 and 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from June 1990 to September 1990 and from April 1992 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010, November 2010, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the July 2010 rating decision, the RO denied a compensable disability rating for the Veteran's service-connected pes planus.  In the November 2010 rating decision, the RO denied service connection for the Veteran's lower back condition.  Subsequently, in the September 2013 rating decision, the RO granted service connection for the Veteran's uveitis, but denied a compensable disability rating.    

The Board previously remanded this matter to the Agency of Original Jurisdiction (AOJ) in October 2014.  Since that time, the RO has assigned a 10 percent disability rating effective December 2, 2014 and 30 percent disability rating effective October 12, 2015 for the Veteran's service-connected pes planus.  

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's service-connected pes planus has been increased since he filed his substantive appeal, the issue is still before the Board as the RO did not assign the maximum benefit allowed for pes planus. 

The issue of entitlement for an initial rating in excess of 0 percent for service-connected eye disability prior to March 24, 2015 and 30 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's service-connected pes planus was not manifested by weight-bearing line over or medial to the great toe from February 1, 2010 to December 1, 2014.  Nor was there an inward bowing of the tendo achillis during this time period.  

2.  From December 2, 2014 to October 11, 2015, there was no objective evidence marking deformity of the Veteran's feet.  

3. From October 12, 2015, the Veteran's pes planus was not pronounced. There was no marked inward displacement or sever spasm of the tendo achillis on manipulation.  His condition was improved by using off the shelf orthotics. 

4.  The Veteran does not have a current lower back disability. 


CONCLUSIONS OF LAW

1. The criteria for rating higher than 0 percent for the Veteran's pes planus have not been met from February 2010 to December 1, 2014. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).

2. The criteria for rating higher than 10 percent for the Veteran's pes planus have not been met from December 2, 2014 to October 11, 2015. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).

3. The criteria for rating higher than 30 percent for the Veteran's pes planus have not been met from October 12, 2015. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016).

4. The criteria for service connection for lower back condition have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met with respect to the Veteran's claim for entitlement for increase rating of his service-connected pes planus, and direct service connection claim for his lower back by way of a letters sent in March and July 2010, respectively, prior to the initial adjudication of the claims.  

The Board acknowledges that a VCAA letter was not sent to the Veteran regarding his claim that his lower back condition is related to his service-connected pes planus.  As discussed in details below, the secondary service connection claim for lower lack condition was denied for lack of evidence showing current disability.  A current disability is also an element for a direct service connection claim, which was outlined in the July 2010 VCAA letter.  Therefore, the Veteran was not prejudiced by the notice deficiency as he had notice about the evidence necessary to establish current disability. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records and his service treatment records are in the record.  In addition, the Veteran was given VA examinations in December 2014, November 2010, and May 2010.  The examiners' respective reports are of record.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations the Veteran's pes planus and lower back condition. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

Diagnostic code 5276 is applicable in this case, as the Veteran has service-connected pes planus.  Under diagnostic code 5276, a 10 percent rating is assigned for moderate pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet.  A 30 percent rating bilaterally can be assigned for severe pes planus with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating bilaterally can be assigned for pronounced pes planus with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation and lack of improvement by orthopedic shoes or appliances.

In this case, while the Veteran's pes planus is assigned 0 percent disability rating effective March 2001, the time period before the Board is from February 2010 because that is when the Veteran filed his claim for increase rating. 

To that end, from February 2010 until December 1, 2014, the criteria for a higher rating of 10 percent for the Veteran's pes planus have not been met.  A May 2010 examination showed that the Veteran had normal gait.  While the examiner found callus on the medial aspect of the big toe, there was no evidence of abnormal weight bearing on the Veteran's feet.  Although the Veteran reported pain due to prolog standing, there was no pain noted upon manipulation of his feet.  He also indicated that he has inserts that offered modest relief for his pain and he is able to retain employment that requires him to be on his feet all day.  Considering all of this, the Board finds insufficient evidence to assign a compensable rating for the Veteran's pes planus from February 2010 to December 1, 2014.  

With respect to the period between December 2, 2014 and October 11, 2015, the Veteran's pes planus is currently assigned a 10 percent disability rating.  As noted above, in order to assign the next higher rating of 30 percent, the pes planus must be severe with objective evidence of deformity.  A December 2014 VA examination, however, found no such objective evidence of deformity.  The exam reflects that the Veteran has pain on use of his feet, but is otherwise negative for any of the manifestations consistent with a 30 percent rating, such as pain on manipulation or swelling on use of the feet.  Therefore, a disability rating higher than 10 percent is not warranted form December 1, 2014 to October 11, 2015.  

The Veteran's pes planus is rated as 30 percent disabling from October 12, 2015.  However, the severity of his condition does not rise to the level of disability contemplated by the higher rating of 50 percent-the maximum under the diagnostic code.  While the evidence shows that the Veteran has pain on use of his feet, the most recent VA examination from December 2014 shows no objective evidence of deformity.  The examiner did not note extreme tenderness of the plantar surface of the feet.  Nor was there inward displacement or sever spasm found.  In addition, the Veteran's medical record from Houston VA medical center dated June 2015 shows that the Veteran's condition was improved by off the shelf orthotics.  Accordingly, the totality of the evidence of record weighs against assigning a rating higher than 30 percent.   

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected to pes planus that would render the schedular criteria inadequate.  The Veteran's primary contention is that he has pain in his feet, which is contemplated in the rating schedule.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 

III Service Connection 

The Veteran raises two theories of entitlement for service connection for his lower back condition on appeal.  First, he contends that his current lower back condition is related to his military service.  Subsequently, in November 2010, he submitted a statement indicating that he believes his back condition is related to his service-connected pes planus. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

On the other hand, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Board finds insufficient evidence to establish either direct nor secondary service connection because the medical evidence of record does not show that the Veteran has a current disability. 

A November 2010 VA examination of record reflects that the Veteran had no chronic underlying back disability.  Although the Veteran's subsequent medical records show mild degenerative changes, VA examinations from December 2014 and March 2015 found no objective clinical evidence to support current low back condition.  Rather, both examiners opined that the degenerative changes noted in the Veteran's medical records are attributable to the normal aging process. 

Notably, the December 2014 examination report reflects mechanical low back pain as diagnosis.  However, pain is considered as a symptom rather than a disability for the purposes of VA compensation.  Absent a diagnosis of a disability, pain is insufficient to establish current disability that warrants service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   

Therefore, the preponderance of the medical evidence of record weighs against finding a current lower back disability for the purposes of establishing either a direct or secondary service connection claim.  Although cognizant of the image findings, the examinations of record, to include the most recent VA examination, considered all the evidence of record and determined that there was no back disability with a pathology other than the normal aging process (versus an identified disease process or result of prior injury).  Under these specific facts, the Board finds that obtaining additional opinions (to include on the issue of aggravation - which is discussed more below), would serve no useful purpose as the medical evidence indicates no pathology for a disease process.

Moreover, a medical record from Dr. S.R. shows that the Veteran filed a worker's compensation because he injured his back at work in April 2008.  Similarly, a November 2010 VA examination reflects that the Veteran had another back injury in September 2010.  Combined with the lack of positive nexus medical opinion, the fact that he reinjured his back twice after his military service weighs against a finding that any back condition he has may be related to either his military service or his service-connected pes planus.   

With respect to the Veteran's claim that his lower back condition is related to his service-connected pes planus, the Board previously remanded that issue for a medical opinion in October 2014.  The remand directives asked the VA examiner to provide a medical opinion as to whether the Veteran's claimed condition was caused or aggravated by the service-connected pes planus.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271(1998).  

The Veteran underwent a VA examination in March 2015 in accordance with the Board's remand.  The Board acknowledges that the March 2015 VA examiner's opinion did not comply with the remand directives to the extent the examiner failed to address the issue of aggravation. Ordinarily, the Board would remand the case in light of such deficiency.  However, given the insufficient evidence in the record to establish a current lower back disability, it is unnecessary to further delay resolution of the claim.  In other words, because the first element of a secondary service connection claim is not satisfied, the Board need not resolve the issue of whether the claimed back condition was caused or aggravated by the service-connected pes planus.  

Considering the above, the preponderance of the evidence is against granting the Veteran's claim for entitlement of service connection for his lower back condition, to include secondary service connection due to his service-connect pes planus. 



ORDER

A rating in excess of 0 percent for pes planus from February 2010 to December 1, 2014 is denied. 

A rating in excess of 10 percent for pes planus from December 2, 2014 to October 11, 2015 is denied. 

A rating in excess of 30 percent for pes planus from October 12, 2015 is denied.  

Service connection for lower back condition is denied. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the entitlement for an initial rating higher than 0 percent for the service-connected uveitis.  The Veteran filed a substantive appeal in March 2015 and requested a videoconference hearing.  The Veteran was not afforded the hearing he requested. 

Accordingly, the case is REMANDED for the following action:

1. Schedule a video conference hearing at the next available date.  Send a notice letter with the date, time, and location of this hearing to the Veteran's current address and put a copy in the claims file. 

2. Once the Veteran has been afforded this requested hearing, or in the event that he withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


